Citation Nr: 0204257	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  96-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 30 percent 
disabling, effective from April 1993, and as 50 percent 
disabling, effective from November 7, 1996.

2. Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right upper extremity, 
currently rated as 10 percent disabling.

3. Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the left upper extremity, 
currently rated as 10 percent disabling.

4. Whether the November 1987 RO rating decision contained 
clear and unmistakable error (CUE) for assigning a 
zero percent evaluation for residuals of shell fragment 
wounds of the right upper extremity.

((The issue of entitlement to an increased (compensable) 
evaluation for residuals of shell fragment wounds of the left 
lower extremity will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that granted service 
connection for PTSD and evaluated that disorder as 30 percent 
disabling, effective from April 1993, and as 50 percent 
disabling, effective from November 7, 1996; increased the 
evaluation for residuals of shell fragment wounds of the 
right upper extremity from zero to 10 percent; increased the 
evaluation for residuals of shell fragment wounds of the left 
upper extremity from zero to 10 percent; denied an increased 
(compensable) evaluation for residuals of shell fragment 
wounds of the left lower extremity; and determined that there 
was no CUE in the November 1987 RO rating decision that 
assigned a zero percent evaluation for residuals of shell 
fragment wounds of the right upper extremity.

In June 2000, the Board remanded the case to the RO for 
additional development.  In August 2000, the veteran 
completed his appeal with the determination of the RO that 
there was no CUE in the November 1987 RO rating decision that 
assigned a zero percent evaluation for residuals of shell 
fragment wounds of the right upper extremity.  Hence, the 
Board has classified the issues as shown on the first page of 
this decision.

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left lower 
extremity, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
occasional irritability and anger, anxiety, startle response, 
difficulty sleeping, feeling of detachment from other people, 
recollections and nightmares of experiences in Vietnam, 
dysphoria, and constricted affect that produce considerable 
social and industrial impairment and occupational and social 
impairment with reduced reliability and productivity from 
April 1993.

2.  PTSD symptoms, such as obsessional rituals that interfere 
with routine activities; current suicidal ideations; speech 
that is intermittently illogical, obscure or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and  
maintain effective relationships that have produced 
occupation and social impairment or severe social and 
industrial impairment at any time from April 1993 are not 
found.

3.  The residuals of shell fragment wounds of the right upper 
extremity are manifested primarily by a retained fragment in 
the distal shaft of the humerus, occasional subjective 
complaints of pain, asymptomatic scars, and moderate muscle 
injury; symptoms equivalent to moderately severe muscle 
injury or compensable functional limitation of flexion of the 
right arm are not found.

4.  The residuals of shell fragment wounds of the left upper 
extremity are manifested primarily by a retained fragment 
body in the distal shaft of the humerus, occasional 
subjective complaints of pain, asymptomatic scars, X-ray 
findings of arthritis, noncompensable limitation of motion, 
and a positive cross arm abduction test without significant 
neurological deficits; symptoms equivalent to muscle injury 
or compensable functional limitation of flexion of the left 
arm are not found.

5.  The November 1987 RO rating decision that assigned a 
zero percent evaluation for residuals of shell fragment 
wounds of the right upper extremity was supported by the 
evidence then of record.

6.  The appropriate statutory and regulatory provisions for 
the establishment of a compensable evaluation for residuals 
of shell fragment wounds of the right upper extremity were 
considered and correctly applied in the November 1987 rating 
decision.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 50 percent for PTSD, 
effective from April 1993, are met; the criteria for a rating 
higher than 50 percent at any time from April 1993 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411, effective prior to November 7, 1996, and 
4.130, Code 9411, effective as of November 7, 1996.

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right upper 
extremity are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.71, Plate I, 4.71a, 
Code 5201, 5206, 5207, 4.73, Codes 5306 and 5307, effective 
prior to and as of July 3, 1997, 4.118, Codes 7803, 7804, 
7805 (2001).

3.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the left upper 
extremity are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.71, Plate I, 4.71a, 
Code 5003, 5201, 5206, 5207, 4.73, Codes 5306 and 5307, 
effective prior to and as of July 3, 1997, 4.118, Codes 7803, 
7804, 7805.

4.  The November 1987 RO rating decision, assigning a 
zero percent evaluation for residuals of shell fragment 
wounds of the right upper extremity, did not contain CUE.  
38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims except for 
the claim for an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left lower 
extremity, and the Board is undertaking additional 
development on that issue as noted in the introduction 
section of this decision.


The veteran has been provided with VA psychiatric and medical 
examinations to determine the current severity of his PTSD 
and the residuals of shell fragment wounds of the right and 
left upper extremities.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a letter dated in September 2001, the 
RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  Under the circumstances, 
the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



1.  Entitlement to a Higher Rating for PTSD, Initially 
Evaluated as 30 Percent Disabling, Effective from April 1993, 
and as 50 Percent Disabling, Effective from November 7, 1996

A.  Factual Background

The veteran had active service from June 1969 to December 
1970.

VA medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990's, 2000, and 
2001.  The more salient medical reports with regard to the 
conditions being considered in this appeal are discussed in 
the appropriate sections of this decision.

A VA medical report of the veteran's outpatient treatment in 
November 1993 notes that he complained of poor sleep and 
nightmares (3 to 4 times per week), and that he was socially 
withdrawn and went fishing to avoid people.  The assessment 
was PTSD.  The psychologist considered the PTSD to be 
chronic, and to produce considerable social and industrial 
impairment.

The psychologist who saw the veteran in November 1993, saw 
him again in November 1994.  The VA report of this visit 
notes that the veteran complained of recurrent and intrusive 
recollections, and dreams of traumatic events in Vietnam; 
flashbacks; efforts to avoid thoughts, feelings or activities 
that arouse recollections; markedly diminished interest in 
significant activities; feelings of detachment from others; 
difficulty falling or staying asleep; irritability and anger; 
hypervigilance; and exaggerated startle response.  It was 
noted that he had never married and continued to work because 
he had an understanding boss.  The psychologist opined that 
the veteran had PTSD that produced considerable industrial 
impairment.

The veteran underwent a VA psychiatric examination in 
November 1994.  He seemed mildly anxious.  He did not appear 
to be depressed.  He denied unusual thinking such as 
hallucinations.  There was no evidence of delusions.  Insight 
and judgment appeared good.  He maintained his composure when 
talking to the examiner about stressful times in Vietnam.  
The impression was PTSD.  The examiner noted that the veteran 
was working, but seemed to have some social difficulties due 
to his symptoms.  The examiner considered the veteran to be 
mildly to moderately disabled from the PTSD.

A VA medical report shows that the veteran was seen by the 
above-noted psychologist in December 1996.  The examiner 
noted that the veteran had virtually no friends and continued 
to work because he had an understanding boss.

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that he had nightmares and 
recollections of experiences in Vietnam, that he was startled 
by loud noises, that he missed work a lot, and that he took 
medication to control the symptoms of his PTSD.  His 
testimony was to the effect that his PTSD was more severe 
than currently evaluated.

The veteran underwent a VA psychiatric examination in January 
1999.  He was oriented times 3.  He gave no history of 
suicidal or homicidal ideations.  He admitted to some vague 
hallucination-type problems of his mother coming back after 
her death to assure him that things would be okay.  His main 
problem was that of frequent flashbacks that caused some 
difficulty with anxiety and depression, and some anger that 
he tended to keep inside and did not act out.  His judgment 
was fairly good.  He had some insight into his illness.  His 
memory was good for remote and recent recall.  He was able to 
recall 3 of 3 objects with no significant problems.  The Axis 
I diagnosis was PTSD, moderate, and worse since the veteran 
was not working.  The GAF (global assessment of functioning) 
"seems to be around 55 to 60 at this point."

A VA report of the veteran's evaluation in July 1999 notes 
that he was still out of work because of a strike at his 
company.  In September 1998, he became annoyed at a neighbor 
and took a shot a him.  He reported no suicidal attempts.  
The assessment was PTSD, insomnia.  The GAF score was 65.

A VA report of the veteran's evaluation in February 2000 
notes that he continued to have significant symptoms due to 
PTSD.  He was evaluated by the above-noted psychologist who 
assigned a GAF of 49.

The veteran underwent a VA psychiatric examination in January 
2001.  He reported a work history as a fork lift driver for 
20 years.  He reported visiting his sister and niece about 
once a month, but denied other social contacts.  He reported 
fishing about 3 to 4 times a week, shooting pool at his home, 
gardening in the summer time, attending church about once 
every 2 months, and doing some yard work.  He appeared mildly 
dysphoric and his affect was constricted.  His speech was 
regular in rate and rhythm.  There was no evidence of 
psychomotor agitation or retardation. His thought process was 
logical and coherent and he was cooperative with the 
examiner.  He denied auditory or visual hallucinations, but 
suggested that he experienced such symptoms in the context of 
flashbacks.. He denied suicidal or homicidal ideation, but 
gave a history of thoughts of hurting himself and others.  
His memory was moderately to severely impaired for immediate 
information, but he was fairly intact for recent and remote 
events.  He was unable to concentrate well enough to spell 
world backwards and demonstrated decreased concentration.  He 
was able to spell cat backwards and he was able to interpret 
a proverb.  The Axis I diagnosis was PTSD.  The GAF was 58.  
The examiner noted that the veteran exhibited symptoms 
associated with PTSD, including decreased sleep such that he 
was only sleeping 3 to 4 hours a night.  He was having 
nightmares about people getting killed several times a week, 
flashbacks when he is alone that occurred about once a month, 
intrusive thoughts on a daily basis about Vietnam, and night 
sweats and problems with anger.  He also noted that the 
veteran had some significant problems relating to other 
individuals.  In terms of his social adaptability and 
interactions with others, he appeared to be moderately to at 
times severely impaired. His ability to maintain employment 
and perform job duties in a reliable, flexible and efficient 
manner appeared to be mildly to moderately impaired, but 
again, he was able to work in isolation.  His level of 
disability appeared to be in the definite to, at times, 
considerable range.



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic code 9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Statements and testimony of the veteran are to the effect 
that his PTSD is more severe than currently rated and a 
psychologist who has seen the veteran on several occasions in 
the 1990's finds that the veteran's disorder produces 
considerable social and industrial impairment.  The overall 
evidence, including VA reports of his psychiatric 
examinations in 1999 and 2001, tends to support his 
statements and testimony as it indicates that his PTSD is 
manifested primarily by occasional irritability and anger, 
anxiety, startle response, difficulty sleeping, feeling of 
detachment from other people, recollections and nightmares of 
experiences in Vietnam, dysphoria, and constricted affect 
that produce considerable social and industrial impairment, 
and occupational and social impairment with reduced 
reliability and productivity.  While the report of his VA 
psychiatric examination in 1994 indicates that his PTSD 
symptoms produce mild to moderate impairment, the VA reports 
of his treatment at that time indicate that the PTSD produced 
considerable social and industrial impairment.

The VA reports of his treatment and examinations from 1999 to 
2001 indicate GAF scores ranging from 49 to 65.  A GAF of 49 
is indicative of serious impairment in social, occupational 
or school functioning.  GAFs from 51 to 60 indicate moderate 
difficulty in social or occupational functioning, and a GAF 
of 65 indicates mild symptoms under the provisions of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Third or Fourth Edition (DSM III 
or DSM IV) that is to be used in the evaluation of the 
veteran's PTSD.  38 C.F.R. § 4.125, effective prior to or as 
of November 7, 1996.  Most of the GAFs, including the most 
recent GAF noted on the report of his VA psychiatric 
examination in 2001, were between 51 and 60.

The Board notes that some of the medical evidence indicates 
that the veteran's PTSD symptoms produce severe social 
impairment, that he once shot at a neighbor after becoming 
annoyed with him, and that the criteria for a higher rating 
under diagnostic code 9411 are each independent bases for 
granting a higher rating, but the evidence as a whole does 
not show PTSD symptoms that support the assignment of a 
rating higher than 50 percent under diagnostic code 9411, 
effective prior to or as of November 7, 1996, at any time 
from April 1993.  PTSD symptoms, such as obsessional rituals 
that interfere with routine activities; suicidal ideations; 
speech that is intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and inability to establish and  maintain 
effective relationships that produce occupational and social 
impairment or severe social and industrial impairment are not 
found.

After consideration of all the evidence, including the 
testimony, the Board finds that it supports granting a higher 
rating of 50 percent for PTSD, effective from April 1993 
under the criteria of diagnostic code 9411, effective prior 
to November 7, 1996, and the claim is granted to that extent.  
The Board also finds that the evidence does not support the 
assignment of a rating in excess of 50 percent for PTSD under 
the criteria of diagnostic code 9411, effective prior to or 
as of November 7, 1996, at any time from April 1993.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the 
preponderance of the evidence is against the claim for a 
rating higher than 50 percent at any from April 1993, and 
that claim is denied.
II.  Entitlement to Increased Evaluations for Residuals of 
Shell Fragment Wounds of the Right and Left Upper 
Extremities, Each Currently Rated as 10 Percent Disabling.

A.  Factual Background

Service medical records reveal that the veteran sustained a 
small fragment wound in the medial left forearm in February 
1970.  There was no motor or sensory nerve loss, and there 
was full range of motion of the elbow.  The wound was 
debrided and dressed, and he returned to duty.

Service medical records show that the veteran was 
hospitalized from May 8 to 10, 1970, after sustaining a 
fragment wound of the right upper arm on May 6 during a 
mortar attack while in Vietnam.  He underwent ligation of the 
brachial vein at a surgical hospital on May 6.  He was 
transferred to another hospital on May 10 where he underwent 
suture of the wound site and cleaning of the wound on May 12.  
He was then transferred to another hospital on May 14 and 
remained at that facility until June 1, 1970.  The diagnoses 
on the report of his final hospitalization were fragment 
wound of the right arm with no nerve or artery involvement, 
and laceration of brachial vein, secondary to the first 
diagnosis.

Service medical records show that the veteran's right and 
left arm wounds were treated in June 1970.  A report of his 
treatment on June 12 shows that he complained of a shrapnel 
fragment in the right arm.  There was a possible small piece 
of shrapnel, but it resembled fibrosis secondary to surgical 
scar.  It was noted that the scar was recent and hadn't had 
the chance to mature.  The report of the veteran's medical 
examination for separation from service in December 1970 
shows no complaints or findings with regard to the residuals 
of the fragment wounds of the right and left upper 
extremities.

A private medical report dated in September 1987 notes that 
the veteran had sustained multiple shrapnel wounds in 
Vietnam, including wounds in the right forearm and right leg.  
It was noted that he had occasional pain at those sites.  
There were old scars in the right upper arm and right leg due 
to injuries and surgery for removal of metal and shots.  The 
rest of the examination was negative.  The diagnosis was old 
war injuries due to shrapnel.

The November 1987 RO rating decision granted service 
connection for residuals of shell fragment wounds of the 
right upper and left upper extremities.  A zero percent 
evaluation was assigned for each condition, effective from 
August 1987, under diagnostic code 7805.  This decision also 
granted service connection for residuals of shell fragment 
wounds of the right lower extremity and left lower extremity, 
and assigned a zero percent evaluation for each disability, 
effective from August 1987.

A VA report shows that the veteran was hospitalized in 
January 1988.  He underwent excision of the right arm scar 
for cosmetic reasons during this hospitalization.

A VA medical report shows that X-rays were taken of the 
veteran's right and left humerus in November 1990.  There was 
a small metallic density in the soft tissues closely adjacent 
to the distal shaft of each humerus.

An April 1991 RO rating decision assigned a 10 percent 
evaluation for the veteran's service-connected disabilities, 
effective from April 1990, under the provisions of 38 C.F.R. 
§ 3.324.  The 10 percent rating was based on multiple 
noncompensable service-connected disabilities that interfered 
with his normal employability.

The veteran underwent a VA medical examination in June 1999.  
It was noted that he was right-handed and that he had 
sustained several shrapnel wounds in Vietnam.  There was 
shrapnel just posterior to the left medial epicondyle of the 
elbow that caused no problems.  There was shrapnel in the 
right arm and he complained of some pain at the shrapnel and 
injury site, but no problems with the shoulder or elbow.  
There was shrapnel in the area of the left shoulder and he 
complained of occasional difficulty lifting the left shoulder 
and pain when he tried to sleep on the left shoulder.  There 
was a 15 centimeter scar in the proximal part of the right 
posterolateral arm and an 11 by 1 centimeter scar in the 
medial proximal part of the right arm.  There was a small 
area of scar on the left posterior shoulder and a very small 
shrapnel site of the left elbow.  The flexion of both 
shoulders was from zero to 180 degrees.  Internal rotation of 
the right shoulder was from zero to 90 degrees and internal 
rotation of the left shoulder was from zero to 40 degrees.  
Near and Hawkins impingement tests were negative on the 
right, but positive on the left.  There was no evidence of 
inferior or posterior instability on either side and there 
was no apprehension sign on either side.  There was a 
question of slight sulcus sign on the left, but not the 
right.  There was no acromioclavicular joint tenderness.  
Strength was normal in both shoulders.  X-rays of the left 
shoulder revealed mild degenerative change involving the 
acromioclavicular joint.  The diagnosis was history of left 
shoulder injury with some limited internal rotation and signs 
of impingement.

A VA outpatient report shows that the veteran was examined in 
August 1999.  There was no clubbing, cyanosis or edema of the 
extremities.  Pedal pulses were 2+, bilaterally.  There was 
5/5 strength in the upper extremities.

A VA outpatient report shows that the veteran underwent range 
of motion testing of the shoulders in August 2000.  The 
ranges of motion of both shoulders were within functional 
limits.

The veteran underwent VA medical examinations in January 
2001.  On orthopedic examination he gave a history of 
shrapnel wounds in the right and left arms, and of occasional 
pain at the wound sites.  There was a large 12 centimeter 
wound over the medial arm proximally that was 1 centimeter 
wide, and there was a 15 centimeter wound over the proximal 
part of the posterolateral arm and an 11 by 1 centimeter scar 
on the medial proximal part of the right arm.  There was also 
a small area of scar over the left posterior shoulder.  
Flexion of the left shoulder was to 180 degrees and abduction 
was to 180 degrees.  External rotation of the shoulders was 
to 60 degrees.  There was a positive drop arm test on the 
left.  There was internal rotation from zero to 90 degrees on 
the right and zero to 40 degrees on the left.  He had a 
positive near and Hawkin's sign on the left and negative 
signs on the right.  There was no apprehension sign.  There 
was a sulcus sign on the left.  He had a positive cross arm 
adduction sign on the left and negative on the right.  There 
was 5/5 muscle strength to finger flexion and extension.  The 
medial, lunar and axillary nerves were all intact.  Sensation 
was intact   He had full range of motion of the left elbow 
and the right elbow was 10 degrees shy of full extension.  
There was full supination and pronation, bilaterally.  The 
impression was status post multiple wounds.  The examiner 
noted that the veteran had some crepitus with range of motion 
of the left shoulder and a cross arm abduction sign that 
would be consistent with some mild degenerative joint disease 
of the acromioclavicular joint.  The examiner noted that the 
veteran's drop arm test could be related to impingement 
syndrome with degenerative changes, otherwise he was 
neurologically intact.  

The veteran underwent VA neurological examination in January 
2001.  There was full range of motion of both shoulders, but 
pain was induced with checking range of motion.  There were 2 
rather extensive scars of the right upper extremity that 
measured about 12 inches in length on the outside of his 
upper arm and on the inside of the arm.  There was 
significant loss of muscle mass in the long head of the 
triceps muscle.  There was weakness of the triceps muscle on 
the right side with a loss of about 20 percent of expected 
strength.  There was no sensory loss.  There were no reflex 
changes.  There was no evidence of other neurological 
deficits.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of a joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran has arthritis of the left shoulder.  Degenerative 
or traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5003 and 5010.  With any form of arthritis, painful 
motion is an important factor.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by x-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Code 5201.

A noncompensable evaluation is warranted when flexion of the 
forearm of the major or minor upper extremity is limited to 
110 degrees or more.  A 10 percent evaluation requires that 
flexion be limited to 100 degrees.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion of the major upper extremity 
be limited to 70 degrees or that flexion of the minor upper 
extremity be limited to 55 degrees.  A 40 percent evaluation 
requires that flexion of the major upper extremity be limited 
to 55 degrees or that flexion of the minor upper extremity be 
limited to 45 degrees or less.  A 50 percent evaluation 
requires that flexion of the major upper extremity be limited 
to 45 degrees or less.  38 C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major or minor upper extremity is limited to 
45 degrees.  A 20 percent evaluation requires that extension 
be limited to 75 degrees.  A 30 percent evaluation requires 
that extension of the major upper extremity be limited to 90 
degrees or that extension of the minor upper extremity be 
limited to 100 degrees.  A 40 percent evaluation requires 
that extension of the major upper extremity be limited to 100 
degrees or that extension of the minor upper extremity be 
limited to 110 degrees or more.  A 50 percent evaluation 
requires that extension of the major upper extremity be 
limited to 110 degrees or more.  38 C.F.R. § 4.71a, Code 
5207.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VI (extensor muscles of the elbow, including the 
triceps) of either the major or minor upper extremity.  A 
10 percent evaluation requires moderate injury.  A 20 percent 
evaluation is warranted for moderately severe injury of the 
minor upper extremity and a 30 percent evaluation is 
warranted for moderately severe injury of the major upper 
extremity.  A 30 percent evaluation is warranted for severe 
injury of the minor upper extremity and a 40 percent 
evaluation is warranted for severe injury of the major upper 
extremity.  38 C.F.R. § 4.73, Code 5306, effective prior to 
and as of July 3, 1997.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

The overall evidence reveals that the scars of the right and 
left upper extremities are asymptomatic.  Hence, separate 
compensable evaluations for those scars are not warranted 
under the provisions of diagnostic codes 7803, 7804 or 7805.

Nor does the evidence indicate the presence of any 
compensable limitation of motion of the shoulder or elbow of 
either upper extremity to support the assignment of a 
compensable evaluation for either upper extremity under 
diagnostic codes 5201, 5206 or 5207.

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  With regard to the provisions of 
diagnostic code 5306, the revised regulations did not 
substantially change the applicable criteria.  Hence, the 
Board will consider those provisions as noted above.

The reports of the veteran's VA medical examinations in 1999 
and 2001, and treatment in the 1990's and 2000 show that the 
residuals of shell fragment wounds of the right upper 
extremity are manifested primarily by a retained fragment in 
the distal shaft of the humerus, occasional subjective 
complaints of pain, asymptomatic scars, and moderate muscle 
injury to Muscle Group VI.  Those findings support the 
assignment of a 10 percent evaluation for the muscle injury 
under diagnostic code 5306, but the evidence does not show 
symptoms that produce moderately severe muscle injury or 
compensable functional limitation of flexion of the right 
arm.  38 C.F.R. § 4.56.

The medical evidence reveals that the residuals of shell 
fragment wounds of the left upper extremity are manifested 
primarily by a retained fragment in the distal shaft of the 
humerus, occasional subjective complaints of pain, 
asymptomatic scars, X-ray findings of arthritis, 
noncompensable limitation of motion, and a positive cross arm 
abduction test without significant neurological deficits.  
Those findings do not indicate any muscle injury of the left 
upper extremity to support the assignment of a compensable 
rating under diagnostic code 5306.  The findings, however, 
reveal the presence of some noncompensable limitation of 
motion of the left shoulder, a major joint as defined in the 
provisions of 38 C.F.R. § 4.45, and X-ray findings of 
arthritis to support the assignment of a 10 percent 
evaluation under diagnostic code 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only reported 
limitation of motion of either arm is noncompensable and the 
overall evidence does not indicate the presence of pain with 
motion of the joints of either upper extremity.  It appears 
that the muscle injury is the most prominent feature of the 
right upper extremity condition and that the X-ray finding 
with noncompensable limitation of motion of the left upper 
extremity is the most prominent feature of the left arm 
condition, and that the right and left upper arm disabilities 
are best evaluated as above.

The preponderance of the evidence is against the claims for 
higher ratings for the residuals of shell fragment wounds of 
the right and left upper extremities, and those claims are 
denied.  Since the preponderance of the evidence is against 
the denied claims, the benefit of the doubt doctrine is not 
for application with regard to those claims.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Whether the November 1987 RO Rating Decision Contained 
CUE for Assigning a Zero Percent Evaluation for Residuals of 
Shell Fragment Wounds of the Right Upper Extremity

The veteran asserts that there is CUE in the November 1987 RO 
rating decision for failing to assign a 10 percent evaluation 
for the residuals of a shell fragment wound of the right 
upper extremity based on applicable diagnostic codes for the 
evaluation of that disorder or under the provisions of 
38 C.F.R. § 3.324 (2001), and he requests revision or 
reversal of that RO rating decision.  Whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
rating schedule, a 10 percent disability rating is 
authorized, but not in combination with any other rating.  
38 C.F.R. § 3.324.  The criteria for the evaluation of the 
residuals of shell fragment wounds of the right upper 
extremity are noted in section II of this decision.

Previous determinations of the RO are final and binding, and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

In VAOPGCPREC 12-2001, the VA General Counsel held that the 
standard for adjudication of alleged CUE remained the same 
and that there was no duty to fully develop a motion alleging 
CUE because there is nothing to develop in light of the fact 
that a determination of CUE is limited to the evidence on 
file, or constructively on file, at the time of the decision 
being challenged.

A longitudinal review of the evidence of record at the time 
of the November 1987 RO rating decision reveals that the RO 
granted service connection for residuals of shell fragment 
wounds of the right and left upper extremities, and right and 
left lower extremities, and assigned a separate zero percent 
rating for each of those 4 disabilities.  The evidence then 
of record consisted of statements from the veteran to the 
effect that he had sustained fragment wounds in service, and 
service medical records and private medical reports that 
confirmed the presence of various fragment wounds.  The 
service medical records do not indicate that any of the 
wounds were symptomatic at the time of the veteran's 
separation from service in December 1970, and the only post-
service medical report consisted of a private medical report 
dated in September 1987 that indicated the presence of old 
scars of the right upper arm and right leg.  The private 
medical report noted that the rest of the veteran's physical 
examination was negative.

A review of the evidence of record in November 1987 does not 
indicate that the veteran's residuals of shell fragment 
wounds of the right upper extremity were symptomatic at that 
time or that the symptoms of all his service-connected 
disabilities interfered with normal employability.  A review 
of the November 1987 RO rating decision shows that relevant 
medical evidence and applicable legal and regulatory criteria 
were considered in the evaluation of the veteran's residuals 
of shell fragment wounds of the right upper extremity, and 
that the zero percent evaluation assigned for that condition 
under diagnostic code 7805 was correct.  Hence, the Board 
finds that the November 1987 RO rating decision may not be 
reversed or revised on the basis of CUE.

ORDER

An increased evaluation of 50 percent for PTSD, effective 
from April 1993 is granted, subject to the regulations 
applicable to the payment of monetary benefits; a rating in 
excess of 50 percent for PTSD at any time from April 1993 is 
denied.

An increased evaluation for residuals of shell fragment 
wounds of the right upper extremity is denied.

An increased evaluation for residuals of shell fragment 
wounds of the left upper extremity is denied. 

The November 1987 RO rating decision, assigning a 
zero percent evaluation for residuals of shell fragment 
wounds of the right upper extremity, did not contain CUE; the 
claim for revision or reversal of that decision is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

